TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00683-CR



                             Charles Raymond Lee, Jr., Appellant

                                                 v.

                                  The State of Texas, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
      NO. 03-798-K277, HONORABLE STACEY MATHEWS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Charles Raymond Lee, Jr. filed this notice of appeal on October 7, 2016 challenging

the district court’s November 13, 2015 order denying Lee’s motion for post-conviction DNA testing.

Lee’s notice of appeal is untimely.1 See Tex. R. App. P. 26.2(a) (stating that notice of appeal is

due within thirty days of date trial court enters appealable order). Because the notice of appeal was

untimely, we lack jurisdiction over this appeal. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim.

App. 1998) (“If an appeal is not timely perfected, a court of appeals does not obtain jurisdiction to

address the merits of the appeal.”); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996) (“A

timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction.”).




       1
           Lee’s contention that the district clerk did not send him a copy of the order until
September 26, 2016 is not supported by the record, which shows that the district clerk sent a copy
of the order and a cover letter to Lee on November 16, 2015.
              We dismiss the appeal for want of jurisdiction.




                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Bourland

Dismissed for Want of Jurisdiction

Filed: November 9, 2016

Do Not Publish




                                               2